DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 3/1/2022. Claims 1 through 20 are presently pending and are presented for examination. 	

Response to Amendments
Applicant' s amendments, see pages 11 of 17 and 12 of 17, filed 3/1/2022, with respect to Specification Objections, Claim Objections, and 35 U.S.C. § 112(b) Rejections have been fully considered and are persuasive.  All Specification Objections, Claim Objections, and 35 U.S.C. § 112(b) Rejections have been withdrawn.
 	
Response to Arguments
Applicant' s arguments, see pages 13 of 17 through 16 of 17, filed 3/1/2022, with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Schaal et al. (US-2010/0295349; hereinafter Schaal; already of record) in view of Zwolinski et al. (US-6,055,473; hereinafter Zwolinski) teach the amended limitations included within.  A detailed rejection follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, 13, 15-16, and 19-20 are under 35 U.S.C. 103 as being unpatentable over Schaal et al. (US-2010/0295349; hereinafter Schaal; already of record) in view of Zwolinski et al. (US-6,055,473; hereinafter Zwolinski).
Regarding claim 9, Schaal discloses a system for activating a head restraint system in a vehicle for an occupant (see Schaal at least Abs), the method comprising: 
a vehicle seat having a seat belt and a seat head restraint in the vehicle (see Schaal at least [0047] and [0054]); 
an electronic control module disposed in the vehicle, the electronic control module having a processor for executing control logic (see Schaal at least [0061] control unit S), the control logic including a first control logic for actuating the seat head restraint of the vehicle seat to an in-use position (see Schaal at least [0062], [0065]-[0066], and Fig 3 where headrest 8 is adjusted and refined to a position in accordance with signals from sensors S1, S2, and S3); 
a pressure sensor disposed in the vehicle seat to detect the occupant in the vehicle (see Schaal at least [0047] where sensor S1, such as a pressure sensor, detects a passenger P1), the pressure sensor being in communication with the electronic control module to send biometric data of the occupant to the electronic control module (see Schaal at least [0061] where a first signal 10 is transmitted to the control unit S via pressure sensor S1); and 
an actuation sensor disposed adjacent the seat head restraint (see Schaal at least [0047] sensor S2), the actuation sensor being in communication with the electronic control module for sending an actuation signal to the electronic control module when the seat head restraint is actuated (see Schaal at least [0064]-[0065] and Fig 3, where sensor S2 sends signal 21 to control unit S to adjust headrest 8 to an updated adjustment)…
However, Schaal does not explicitly disclose …wherein the actuation sensor is configured to detect an actuation of the seat head restraint, and the actuation sensor is configured to generate an actuation signal that is indicative of the actuation of the seat head restraint.
Zwolinski, in the same field of endeavor, teaches …wherein the actuation sensor is configured to detect an actuation of the seat head restraint, and the actuation sensor is configured to generate an actuation signal that is indicative of the actuation of the seat head restraint (see Zwolinski at least col 5 lines 33-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headrest adjustments as disclosed by Schaal with a closed loop control system as taught by Zwolinski to allow for a seat’s position and orientation to be continually updated (see Zwolinski at least col 1 lines 9-41).
Regarding claim 10, Schaal in view of Zwolinski teach the system of claim 9 wherein the biometric data includes a pressure exerted by the occupant on the pressure sensor (see Schaal at least [0047]), electronic control module the electronic control module is configured to determine a weight range of the occupant based on the pressure exerted by the occupant on the pressure sensor (see Zwolinski at least col 6 lines 23-32, col 6 lines 55-58, and col 7 lines 21-26), and the electronic control module is configured to determine a height of the occupant based on the weight range of the occupant (see Zwolinski at least col 6 lines 23-32 and lines 55-63) and a predetermined weight-to-height range of a hypothetical adult occupant (see Zwolinski at least col 6 line 65 – col 7 line 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the headrest adjustments as taught by Schaal in view of Zwolinski with weight and height determinations based upon sensor signals as taught by Zwolinski to provide proper adjustments for each individual user (see at least col 1 lines 59-63).
Regarding claim 11, Schaal in view of Zwolinski teach the system of claim 10 wherein the electronic control module includes a second control logic for determining an occupant height category of the occupant based on the biometric data of the occupant for the pressure sensor (see Schaal at least [0052]), and the first control logic for actuating the seat head restraint moves the seat head restraint to the in-use position based on the occupant height category of the occupant (see Schaal at least [0047]-[0050], [0052], and [0056] where headrest 8 is described as being adjusted from a generic position to a position specific to a passenger’s height, such that a contact point of the headrest aligns with a specific point on the passenger’s head once the passenger has relaxed to a neutral position.  The headrest is automatically adjusted to continually realign against the passenger’s head which allows the headrest to consistently protect passengers of different heights).
Regarding claim 13, Schaal in view of Zwolinski teach the system of claim 9 further comprising a seat belt sensor being in communication with the electronic control module to sense whether the seat belt is buckled and send a seat belt signal to the electronic control module (see Schaal at least [0054], [0056], and [0066] which describe a signal being sent indicative of a seat belt being fastened.  The seat belt signal may be embodied as a third signal 30 sent from sensor S3 to control unit S).
Regarding claim 15, Schaal discloses a method of activating a head restraint system in a vehicle for an occupant (see Schaal at least Abs), the method comprising: 
providing a vehicle door and a vehicle seat having a seat belt and a seat head restraint (see Schaal at least [0047] and [0054]); 
sensing the vehicle door opened and closed (see Schaal at least [0047]); 
activating a distance sensor relative to the vehicle seat to detect an occupant in the vehicle when the vehicle door is opened and closed (see Schaal at least [0047] where sensors S1 and S2 detect entry and seat occupation of a passenger); 
determining an occupant height category of the occupant with the distance sensor when the occupant is detected in the vehicle (see Schaal at least [0047]-[0050], [0052], and [0056] where headrest 8 is described as being adjusted from a generic position to a position specific to a passenger’s height, such that a contact point of the headrest aligns with a specific point on the passenger’s head once the passenger has relaxed to a neutral position.  The headrest is automatically adjusted to continually realign against the passenger’s head, via readings from sensor S2, which allows the headrest to consistently protect passengers of different heights); 
determining whether the seat belt is buckled when the occupant is detected (see Schaal at least [0054]); 
actuating the seat head restraint of the vehicle seat to an in-use position when the seat belt is buckled (see Schaal at least [0054]); and 
providing an actuation signal to an electronic control module of the vehicle (see Schaal at least [0064]-[0065] and Fig 3, where sensor S2 sends signal 21 to control unit S to adjust headrest 8 to an updated adjustment)…
However, Schaal does not explicitly disclose …in response to actuating the seat head restraint, wherein the actuation signal is indicative that the seat head restraint has been actuated.
Zwolinski, in the same field of endeavor, teaches …in response to actuating the seat head restraint, wherein the actuation signal is indicative that the seat head restraint has been actuated (see Zwolinski at least col 5 lines 33-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headrest adjustments as disclosed by Schaal with a closed loop control system as taught by Zwolinski to allow for a seat’s position and orientation to be continually updated (see Zwolinski at least col 1 lines 9-41). 
Regarding claim 16, Schaal in view of Zwolinski teach the method of claim 15 wherein the step of actuating the seat head restraint comprises moving the seat head restraint based on the occupant height category of the occupant (see Schaal at least [0047]-[0050], [0052], and [0056] where headrest 8 is described as being adjusted from a generic position to a position specific to a passenger’s height, such that a contact point of the headrest aligns with a specific point on the passenger’s head once the passenger has relaxed to a neutral position.  The headrest is automatically adjusted to continually realign against the passenger’s head which allows the headrest to consistently protect passengers of different heights), and the actuation signal is provided to the electronic control module after the seat head restraint has been actuated and after the seat head restraint has been moved to the in-use position (see Zwolinski at least col 5 lines 33-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the headrest adjustments as taught by Schaal in view of Zwolinski with a closed loop control system as taught by Zwolinski to allow for a seat’s position and orientation to be continually updated (see Zwolinski at least col 1 lines 9-41).
Regarding claim 19, Schaal in view of Zwolinski teach the method of claim 15 further comprising sensing pressure to the vehicle seat to detect the occupant in the vehicle (see Schaal at least [0047] where sensor S1, such as a pressure sensor, detects a passenger P1).
Regarding claim 20, Schaal in view of Zwolinski teach the method of claim 15 wherein the step of activating the distance sensor comprises sensing the occupant on the vehicle seat with the distance sensor (see Schaal at least [0047] where sensor S2, such as an ultrasound sensor, detects a passenger P1).
Regarding claim 1, Schaal in view of Zwolinski teach the analogous material of that in claims 9 and 15 as recited in the instant claim and is rejected for the same reasons.  
Regarding claim 2, Schaal in view of Zwolinski teach the method of claim 1.  Schaal additionally discloses the analogous material of that in claim 19 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 3, Schaal in view of Zwolinski teach the method of claim 1 wherein the step of detecting the occupant in the vehicle comprises: 
providing a door of the vehicle (see Schaal at least [0047]); 
sensing the door opened and closed (see Schaal at least [0047]); 
activating a distance sensor relative to the vehicle seat (see Schaal at least [0047] where sensor S2 detects entry and seat occupation of a passenger); and 
determining an occupant height category of the occupant with the distance sensor (see Schaal at least [0047]-[0050], [0052], and [0056] where headrest 8 is described as being adjusted from a generic position to a position specific to a passenger’s height, such that a contact point of the headrest aligns with a specific point on the passenger’s head once the passenger has relaxed to a neutral position.  The headrest is automatically adjusted to continually realign against the passenger’s head, via readings from sensor S2, which allows the headrest to consistently protect passengers of different heights).
Regarding claim 4, Schaal in view of Zwolinski teach the method of claim 3.  Schaal additionally discloses the analogous material of that in claim 11 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 5, Schaal in view of Zwolinski teach the method of claim 3.  Schaal additionally discloses the analogous material of that in claim 20 as recited in the instant claim and is rejected for the same reasons.
Regarding claim 8, Schaal in view of Zwolinski teach the method of claim 1.  Schaal additionally discloses the analogous material of that in claim 13 as recited in the instant claim and is rejected for the same reasons.

Claims 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaal in view of Zwolinski as applied to claims 1, 13, and 15, and further in view of Moffa et al. (US-2020/0017068; hereinafter Moffa; already of record).
Regarding claim 14, Schaal in view of Zwolinski teach the system of claim 13 wherein … the actuation sensor is configured to send the actuation signal to the electronic control module after the seat head restraint has been actuated and after the seat head restraint has been moved to the in-use position (see Zwolinski at least col 5 lines 33-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the headrest adjustments as taught by Schaal in view of Zwolinski with a closed loop control system as taught by Zwolinski to allow for a seat’s position and orientation to be continually updated (see Zwolinski at least col 1 lines 9-41). 
However, neither Schaal nor Zwolinski explicitly disclose or teach …the electronic control module includes a third control logic for receiving the seat belt signal from the seat belt sensor and providing a first reminder signal to the occupant to buckle the seat belt when the seat belt is not buckled…
Moffa, in the same field of endeavor, teaches …the electronic control module includes a third control logic for receiving the seat belt signal from the seat belt sensor and providing a first reminder signal to the occupant to buckle the seat belt when the seat belt is not buckled (see Moffa at least [0051], [0067]-[0068], and [0070] where signals from restraint sensors are transmitted to a reporting module and then a display which provides a passenger with a reminder to fasten their belt if not properly fastened.  Audible notification may also be provided in place of a display)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control module as taught by Schaal in view of Zwolinski with a first reminder signal as taught by Moffa to ensure the safety of passengers located within the vehicle (see Moffa at least [0003]).
Regarding claim 6, Schaal in view of Zwolinski teach the method of claim 1.
However, neither Schaal nor Zwolinski explicitly disclose or teach providing a first reminder signal to the occupant to buckle the seat belt when the seat belt is not buckled.
Moffa, in the same field of endeavor, teaches providing a first reminder signal to the occupant to buckle the seat belt when the seat belt is not buckled (see Moffa at least [0051], [0067]-[0068], and [0070] where signals from restraint sensors are transmitted to a reporting module and then a display which provides a passenger with a reminder to fasten their belt if not properly fastened.  Audible notification may also be provided in place of a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control module as taught by Schaal in view of Zwolinski with a first reminder signal as taught by Moffa to ensure the safety of passengers located within the vehicle (see Moffa at least [0003]).
Regarding claim 17, Schaal in view of Zwolinski teach the method of claim 15.  
However, neither Schaal nor Zwolinski explicitly disclose or teach providing a first reminder signal to the occupant to buckle the seat belt when the seat belt is not buckled.
Moffa, in the same field of endeavor, teaches providing a first reminder signal to the occupant to buckle the seat belt when the seat belt is not buckled (see Moffa at least [0051], [0067]-[0068], and [0070] where signals from restraint sensors are transmitted to a reporting module and then a display which provides a passenger with a reminder to fasten their belt if not properly fastened.  Audible notification may also be provided in place of a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control module as taught by Schaal in view of Zwolinski with a first reminder signal as taught by Moffa to ensure the safety of passengers located within the vehicle (see Moffa at least [0003]).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaal in view of Zwolinski as applied to claims 1, 9, and 15 respectfully, and further in view of Yetukuri et al. (US-2012/0235459; hereinafter Yetukuri; already of record).
Regarding claim 12, Schaal in view of Zwolinski teach the system of claim 9 wherein the actuation sensor is disposed adjacent the head restraint (see Schaal at least [0047] sensor S2) to confirm the seat head restraint is in the in-use position (see Schaal at least [0064]-[0065] and Fig 3, where sensor S2 sends signal 21 to control unit S to adjust headrest 8 to an updated adjustment) and …
However, neither Schaal nor Zwolinski explicitly disclose or teach …the electronic control module includes a second control logic for providing a second reminder signal to the occupant to manually deploy the seat head restraint when the seat head restraint is not in the in-use position.
Yetukuri, in the same field of endeavor, teaches …the electronic control module includes a second control logic for providing a second reminder signal to the occupant to manually deploy the seat head restraint when the seat head restraint is not in the in-use position (see Yetukuri at least [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control module as taught by Schaal in view of Zwolinski with a second reminder signal as taught by Yetukuri to deploy the head restraint to allow a driver better visibility or allow a seat to be easily folded for storage (see Yetukuri at least [0002]).
Regarding claim 18, Schaal in view of Zwolinski teach the method of claim 15 further comprising:
confirming the seat head restraint is in the in-use position after the step of actuating the seat head restraint (see Schaal at least [0064]-[0065] and Fig 3, where sensor S2 sends signal 21 to control unit S to adjust headrest 8 to an updated adjustment); and …
However, neither Schaal nor Zwolinski explicitly disclose or teach …providing a second reminder signal to the occupant to manually deploy the seat head restraint when the seat head restraint is not in the in-use position.
Yetukuri, in the same field of endeavor, teaches …providing a second reminder signal to the occupant to manually deploy the seat head restraint when the seat head restraint is not in the in-use position (see Yetukuri at least [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control module as taught by Schaal in view of Zwolinski with a second reminder signal as taught by Yetukuri to deploy the head restraint to allow a driver better visibility or allow a seat to be easily folded for storage (see Yetukuri at least [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schaal in view of Zwolinski as applied to claim 1 above, and further in view of Yetukuri et al. (US-2012/0235459; hereinafter Yetukuri; already of record).
Regarding claim 7, Schaal in view of Zwolinski teach the method of claim 1 wherein the step of providing the actuation signal comprises:
confirming the seat head restraint is in the in-use position after the step of actuating the seat head restraint (see Schaal at least [0064]-[0065] and Fig 3, where sensor S2 sends signal 21 to control unit S to adjust headrest 8 to an updated adjustment);
…
wherein the actuation signal is provided after the seat head restraint of the vehicle has been moved to the in-use position (see Zwolinski at least col 5 lines 33-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the headrest adjustments as taught by Schaal in view of Zwolinski with a closed loop control system as taught by Zwolinski to allow for a seat’s position and orientation to be continually updated (see Zwolinski at least col 1 lines 9-41). 
However, neither Schaal nor Zwolinski explicitly disclose or teach …providing a second reminder signal to the occupant to manually deploy the seat head restraint when the seat head restraint is not in the in-use position…
Yetukuri, in the same field of endeavor, teaches …providing a second reminder signal to the occupant to manually deploy the seat head restraint when the seat head restraint is not in the in-use position (see Yetukuri at least [0041])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control module as taught by Schaal in view of Zwolinski with a second reminder signal as taught by Yetukuri to deploy the head restraint to allow a driver better visibility or allow a seat to be easily folded for storage (see Yetukuri at least [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean Reidy whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/11/2022